Exhibit 99.2 December 5, 2013 To:SilverCrest Mines Inc. British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Office Securities Commission of Newfoundland and Labrador Dear Sirs/Mesdames: I, P. James F. Barr, P.Geo, do hereby consent to the public filing of the technical report prepared for SilverCrest Mines Inc. (the “Company”) entitled “Preliminary Economic Assessment for the La Joya Property Durango, Mexico” dated December 5, 2013 (the “Technical Report”), and to extracts from , or a summary of, the Technical Report in the news release of the Company dated October 21, 2013 (the “News Release”). I also confirm that I have read the News Release and that it fairly and accurately represents the information in the Technical Report for which I am responsible. Dated this 5th day of December, 2013. Original signed and sealed by “P. James F. Barr” P. James F. Barr, P.Geo Senior Geologist, EBA Engineering Consultants Ltd.
